Case 1:21-cv-20684-UU Document 1-19 Entered on FLSD Docket 02/18/2021 Page 1 of 5

11/19/2020 * Twitler by the Numbers (2020): Stats, Demographics & Fun Facts
ey Services Who We Are - Blog Schedule a Free Consultat
A
Enter your search
< > = Show all
Twitter by the Numbers: Stats, Categories

Demographics & Fun Facts

s Analytics

® Last updated: Oct 28, 2020

» Content Marketing

« Conversion Optimization
a Email Marketing

=» Guides

= Infographics

» News

« PPC

a SEO

 

® Social Media

« Statistics
Company Info

URL: https://twitter.com/

Founded on: March, 2006

CEO: Jack Dorsey

Headquarters: San Francisco, CA

Employees: 4800 (source)

 

Twitter Statistics
Total Number of Twitter Users:

hitps:/Awww.omnicoreagency.com/twitter-slatistics/#:~:text=Twitter Demographics&text=There are 262 million International,users have higher college d... 1/5
Case 1:21-cv-20684-UU Document 1-19 Entered on FLSD Docket 02/18/2021 Page 2 of 5

11/19/2020
340 million (source)

Last updated: 10/10/2020

Total Number of Monetizable Daily
Active Users:

186 million (source)

Last updated: 10/10/2020

Total Number of Tweets Sent per Day:

500 million (source)

Last updated: 10/10/2020

Ad Revenue from Twitter in the U.S. in
2020:

$1.62 billion (source)

Last updated: 10/10/2020

Number of U.S. Adults Who Use Twitter:

one in five (source)

Last updated: 10/10/2020

Twitter Demographics

¢ 24% of all U.S. Twitter users are males, whereas 21% of U.S. Twitter users are
females.

« 22% of U.S. adults use Twitter.

« 24% of Alf Internet male users use Twitter, whereas 21% of All Internet
Female users use Twitter,

® There are 262 million International Twitter users (users outside the US.).
* Roughly 42% of Twitter users are on the platform daily.

* The U.S. accounts for just 36 million monetizable daily active Twitter
users,

* 32% of U.S. Twitter users have higher college degrees.
* The total number of Twitter users in the UK is 15.25 million.

* 38% of U.S. Twitter users are between the ages of 18 and 29, 26% of users
are 30-49 years old.

e 77% of Americans who earn $75,000 or more use Twitter.

e 80% of Twitter users are affluent millennials.

 

* Twitter by the Numbers (2020): Stats, Demographics & Fun Facts

WANT TO FIND OUT WHICH
DIGITAL MARKETING
FIELD !S RIGHT
FOR YOU?

TRY DIGITAL LADDER

Recent Posts

The 13 Best Web and
Conference Cameras for
Video Interviews & Streaming
in 2020

November II, 2020

Snapchat by the Numbers:
Stats, Demographics & Fun
Facts

October 28, 2020

TikTok by the Numbers: Stats,
Demographics & Fun Facts

October 28, 2020

Pinterest by the Numbers:
Stats, Demographics & Fun
Facts

October 27, 2020

Facebook by the Numbers:
Stats, Demographics & Fun
Facts

October 27, 2020

MORE STATS FROM:

https:/Awww.omnicoreagency.com/twitter-statistics/#:~:text= Twitter Demographics&text=There are 262 million International,users have higher college d... 2/5
Case 1:21-cv-20684-UU Document 1-19 Entered on FLSD Docket 02/18/2021 Page 3 of 5
11/19/2020 * Twitter by the Numbers (2026): Stats, Demographics & Fun Facts

» 93% of Twitter community members are open to brands getting involved,
if done so in the right way.

e The top three countries by user count outside the U.S. are Japan (49.1
million users), India (17 million), and Brazil (15.7 million).

* 80% of Twitter users accessing the platform on a mobile device, and 93%
of video views are on mobile.

Twitter Financials

® Twitter's total revenue in Q2 2020 reached $683 million.

e Advertising revenue in Q2 2020 totaled $562 million, a decrease of 22%
year-over-year,

* Cost per engagement (CPE) decreased by 25% in Q2 2020.
« Twitter had an operating loss of $124 million in Q2 2020.

e Twitter is currently valued at $36.48 billion.

Fun Facts

e Twitter users are 38% more likely to post opinions about brands and
products than other social media users.

e 71% of Twitter users say they use the network to get their news,

« 85% of small and medium business users use Twitter to provide customer
service.

* 93% of Twitter community members are open to brands getting involved
if done so in the right way.

« Tweets with GIFs get 55% more engagement than those without. However,
only 2% of Tweets contain GIFs.

« Twitter hosted 1,300 tive-strearmed events, 80% of which streamed to a
global audience.

* Twitter's timeline generates +31% higher emotional connection and +28%
higher levels of memorability versus the social media average.

« As of December 31, 2019, there were more than 1,700 Topics that people
could follow in six languages.

* 92.23 percent of UN member countries had some Twitter presence.
Overall, 95 percent of G20 countries were active on Twitter.

e Barack Obama is currently the most followed account on Twitter with over
N18 miflion followers.

« Watch time on Twitter has increased 72% year-over-year.

* People spend 26% more time viewing ads on Twitter than on other
leading platforms.

® Twitter is the preferred social network for news consumption,

» Twitter app got 11.7 million downloads for AppStore.

https:/Avwww.omnicoreagency.com/twitter-statistics/#:~:text=Twitter Demographics&lext=There are 262 million International,users have higher college d...

ws
Case 1:21-cv-20684-UU Document 1-19
11/19/2020

* Daily limit of tweets is 2,400 per day,

Entered on FLSD Docket 02/18/2021 Page 4 of 5

* Twitter by the Numbers (2020): Stals, Demographics & Fun Facts

* Most used emoji in tweets is “Face with Tears of Joy” (used more than 3

billion times.)

Note: Please link back to OmnicoreAgency.com and this page when you

reference/quote the statistic.

Salman Aslam

Salman Aslam is the Founder & CEO of Omnicore, a leading

Healthcare Digital Advertising & Marketing Agency helping
clients across the globe. You can follow him on Twitter for
tweets and rants about latest news, tips and advice on

digital marketing.

Related posts

     

October 28, 2020

cS =e < act

TikTok by the Numbers:
Stats, Demographics &

October 28, 2020 a

Snapchai by the
Numbers: Stats,

Demographics & Fun Fun Facts
Facis
33 Read more
 =Read more
Comments are closed.
About Omnicore Company

Omnicore is a Healthcare * Who we Are

Digital Marketing Agency * History
specializing in all facets digital = - Our Philosophy
marketing: search, social, PPC, « Awards & Accreditations
and PR to help grow healthcare =» Press
practitioners and multi-

specialty medical groups.

We are part of the Omnicore
Group.

hitps/www.omnicoreagency.com/witter-stalistics/#:~:texl=Twitter Demographics&text=There are 262 million International,users have higher college d...

October 27, 2020 @

Pinterest by the
Numbers: Stats,
Demographics & Fun
Facts

  

: Read mere

Quick Links Contact

* Resources Omnicore Agency

+ Digital Marketing Deals 8. inlo@omnicoreagency.com

* Privacy & Cookle Policy

45
Case 1:21-cv-20684-UU Document 1-19 Entered on FLSD Docket 02/18/2021 Page 5of5
17/19/2020 * Twiller by the Numbers (2020): Stats, Demographics & Fun Facts

© 2009 - 2020 Omnicore Agency. All rights reserved.

https:/Avww.omnicoreagency.comitwitter-statistics/#.~:lext= Twitter Demographics&text=There are 262 million International,users have higher college d... 5/5
